Supreme Court of Florida
                            ____________

                           No. SC21-608
                            ____________


   IN RE: AMENDMENTS TO THE FLORIDA SUPREME COURT
        APPROVED FAMILY LAW FORMS – 12.980(a)-(d).

                           June 17, 2021

PER CURIAM.

     Pursuant to the procedures approved in Amendments to the

Florida Family Law Rules of Procedure & Family Law Forms, 810 So.

2d 1, 13-14 (Fla. 2000), this Court has internally reviewed the

Florida Supreme Court Approved Family Law Forms and has

determined that amendments to the following existing forms is

needed: 12.980(a) (Petition for Injunction for Protection Against

Domestic Violence); 12.980(b)(2) (Order Denying Petition for

Injunction for Protection Against Domestic Violence, Repeat

Violence, Dating Violence, Sexual Violence, or Stalking); 12.980(c)(1)

(Temporary Injunction for Protection Against Domestic Violence

with Minor Child(ren)); 12.980(c)(2) (Temporary Injunction for
Protection Against Domestic Violence without Minor Child(ren));

12.980(d)(1) (Final Judgment of Injunction for Protection Against

Domestic Violence with Minor Child(ren) (After Notice)); and

12.980(d)(2) (Final Judgment of Injunction for Protection Against

Domestic Violence without Minor Child(ren) (After Notice)). 1 Input

was received from the Advisory Workgroup on the Florida Supreme

Court Approved Family Law Forms, which provided valuable

assistance.

     In 2020, the Legislature amended chapter 741, Florida

Statutes, the law governing petitions and temporary and final

injunctions for protection against domestic violence. See Ch. 2020-

37, Laws of Fla. Revision of five forms relating to the petition and

the injunctions is necessary so the forms will accord with the

provisions of chapter 741, as amended. Revision of a sixth form,

12.980(b)(2), was not prompted by legislation, but is necessary to

clarify the form.

     The amended forms are hereby adopted as set forth in the

appendix to this opinion, fully engrossed. The amendments to the



     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.

                                 -2-
forms shall become effective immediately upon the release of this

opinion and may be accessed and downloaded from the Florida

State Courts’ website at https://www.flcourts.org/Resources-

Services/Court-Improvement/Family-Courts/Family-Law-Self-Help-

Information/Family-Law-Forms. By adoption of the amended

forms, we express no opinion as to their correctness or applicability.

We also direct that the amended forms be published for comment.

Interested persons shall have seventy-five days from the date of this

opinion to file comments with the Court. 2

     It is so ordered.



      2. All comments must be filed with the Court on or before
August 31, 2021, with a separate request for oral argument if the
person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically
filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the
Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Comments filed via the Portal must be
submitted in Microsoft Word 97 or higher. See In re Electronic Filing
in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27
(May 9, 2017). Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.
                                -3-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Supreme Court Approved Family Law
Forms




                              -4-
                                               APPENDIX

          INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED
                       FAMILY LAW FORM 12.980(a)
            PETITION FOR INJUNCTION FOR PROTECTION AGAINST
                       DOMESTIC VIOLENCE (06/21)

                                   When should this form be used?

If you are a victim of any act of domestic violence or have reasonable cause to believe that you are in
imminent danger of becoming a victim of domestic violence, you can use this form to ask the court for a
protective order prohibiting domestic violence. Because you are making a request to the court, you are
called the petitioner. The person whom you are asking the court to protect you from is called the
respondent. Domestic violence includes: assault, aggravated assault, battery, aggravated battery, sexual
assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any other
criminal offense resulting in physical injury or death to petitioner by any of petitioner’s family or
household members. In determining whether you have reasonable cause to believe you are in imminent
danger of becoming a victim of domestic violence, the court must consider all relevant factors alleged in
the petition, including, but not limited to the following:

    1. The history between the petitioner and the respondent, including threats, harassment, stalking,
        and physical abuse.
    2. Whether the respondent has attempted to harm the petitioner or family members or individuals
        closely associated with the petitioner.
    3. Whether the respondent has threatened to conceal, kidnap, or harm the petitioner’s child or
        children.
    4. Whether the respondent has intentionally injured or killed a family pet.
    5. Whether the respondent has used, or has threatened to use, against the petitioner any weapons
        such as guns or knives.
    6. Whether the respondent has physically restrained the petitioner from leaving the home or calling
        law enforcement.
    7. Whether the respondent has a criminal history involving violence or the threat of violence.
    8. The existence of a verifiable order of protection issued previously or from another jurisdiction.
    9. Whether the respondent has destroyed personal property, including, but not limited to,
        telephones or other communications equipment, clothing, or other items belonging to the
        petitioner.
    10. Whether the respondent engaged in any other behavior or conduct that leads the petitioner to
        have reasonable cause to believe that he or she is in imminent danger of becoming a victim of
        domestic violence.
The domestic violence laws only apply to your situation if the respondent is your spouse, former spouse,
related to you by blood or marriage, living with you now or has lived with you in the past (if you are or
Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (06/21)
                                                     -5-
were living as a family), or the other parent of your children whether or not you have ever been married
or ever lived together. With the exception of persons who have a child in common, the family or
household members must be currently residing together or have in the past resided together in the same
single dwelling unit. If the respondent is not one of the above, you should look at Petition for Injunction
for Protection Against Repeat Violence, Florida Supreme Court Approved Family Law Form 12.980(f), to
determine if your situation will qualify for an injunction for protection against repeat violence, or Petition
for Injunction for Protection Against Dating Violence, Florida Supreme Court Approved Family Law Form
12.980(n), to determine if your situation will qualify for an injunction for protection against dating
violence, or Petition for Injunction for Protection Against Sexual Violence, Florida Supreme Court
Approved Family Law Form 12.980(q), to determine if your situation will qualify for an injunction for
protection against sexual violence.

If you are under the age of eighteen and you have never been married or had the disabilities of nonage
removed by a court, then one of your parents, custodians, or your legal guardian must sign this petition
with you.

This form should be typed or printed in black ink. You should complete this form (giving as much detail
as possible) and sign it in front of a notary public or the clerk of the circuit court in the county where you
live. The clerk will take your completed petition to a judge. You should keep a copy for your records. If
you have any questions or need assistance completing this form, the clerk or family law intake staff will
help you.

                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that you are a victim of domestic violence or that
an imminent danger of domestic violence exists, the judge will sign either an immediate Temporary
Injunction for Protection Against Domestic Violence with Minor Child(ren), Florida Supreme Court
Approved Family Law Form 12.980(c)(1) or an immediate Temporary Injunction for Protection Against
Domestic Violence without Minor Child(ren), Florida Supreme Court Approved Family Law Form
12.980(c)(2). A temporary injunction is issued without notice to the respondent. The clerk will give your
petition, the temporary injunction, and any other papers filed with your petition to the sheriff or other
law enforcement officer for personal service on the respondent. The temporary injunction will take effect
immediately after the respondent is served with a copy of it. It lasts until a full hearing can be held or for
a period of 15 days, whichever comes first. The court may extend the temporary injunction beyond 15
days for a good reason, which may include failure to obtain service on the respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side—YOU. The temporary injunction gives a date that you must appear in
court for a hearing. At that hearing, you will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing, also. At the hearing, the judge will
decide whether to issue either a Final Judgment of Injunction for Protection Against Domestic Violence
with Minor Child(ren)(After Notice), Florida Supreme Court Approved Family Law Form 12.980(d)(1), or
Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (06/21)
                                                     -6-
a Final Judgment of Injunction for Protection Against Domestic Violence without Minor Child(ren)(After
Notice), Florida Supreme Court Approved Family Law Form 12.980(d)(2). Either of these final judgments
will remain in effect for a specific time period or until modified or dissolved by the court. If either you or
the respondent do not appear at the final hearing, the temporary injunction may be continued in force,
extended, or dismissed, and/or additional orders may be granted, including entry of a permanent
injunction and the imposition of court costs. You and respondent will be bound by the terms of any
injunction issued at the final hearing.

IF EITHER YOU OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND
BY THE TERMS OF ANY INJUNCTION ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                          What can I do if the judge denies my petition?

If your petition is denied solely on the grounds that it appears to the court that no imminent danger of
domestic violence exists, the court will set a full hearing, at the earliest possible time, on your petition,
unless you request that no hearing be set. The respondent will be notified by personal service of your
petition and the hearing. If your petition is denied, you may: amend your petition by filing a Supplemental
Affidavit in Support of Petition for Injunction for Protection Against Domestic Violence, Repeat or
Dating Violence, Florida Family Law Form 12.980 (g); attend the hearing and present facts that support
your petition; and/or dismiss your petition.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will help you complete any necessary domestic violence forms
and can give you information about local domestic violence victim assistance programs, shelters, and
other related services. You may also call the Domestic Violence Hotline at 1-800-500-1119. For further
information, see Chapter 741, Florida Statutes, and Rule 12.610, Florida Family Law Rules of Procedure.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.



Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (06/21)
                                                     -7-
                 IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                               Special notes…

With this form you may also need to file the following:
   • Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme
        Court Approved Family Law Form 12.902(d), must be completed and filed if you are asking the
        court to determine issues with regard to your parenting plan or time-parenting plan means a
        document created to govern the relationship between the parents relating to the decisions that
        must be made regarding the minor child(ren) and must contain a time-sharing schedule for the
        parents and child(ren). The issues concerning the minor child(ren) may include, but are not
        limited to, the child(ren)’s education, health care, and physical, social, and emotional well-being.
        In creating the plan, all circumstances between the parents, including their historic relationship,
        domestic violence, and other factors must be taken into consideration. The parenting plan shall
        be developed and agreed to by the parents and approved by a court, or established by the court,
        with or without the use of a court-ordered parenting plan recommendation. If the parents cannot
        agree, or if the parents agreed to a plan that is not approved by the court, a parenting plan shall
        be established by the court. “Time-sharing schedule” means a timetable that must be included
        in the parenting plan that specifies the time, including overnights and holidays, that a minor child
        will spend with each parent. If developed and agreed to by the parents of a minor child, it must
        be approved by the court. If the parents cannot agree, of if their agreed-upon schedule is not

Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (06/21)
                                                     -8-
        approved by the court, the schedule shall be established by the court.
    •   Notice of Related Cases, Florida Family Law Rules of Procedure Form 12.900(h), must be
        completed and filed.
    •   Notice of Social Security Number, Florida Supreme Court Approved Family Law Form 12.902(j),
        must be completed and filed if you are asking the court to determine issues of temporary child
        support.
    •   Family Law Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c), must
        be completed and filed if you are seeking temporary alimony or temporary child support.
    •   Child Support Guidelines Worksheet, Florida Family Law Rules of Procedure Form 12.902(e),
        MUST be filed with the court at or prior to a hearing to establish or modify child support.

Additionally, if you fear that disclosing your address to the respondent would put you in danger, you
should complete a Request for Confidential Filing of Address, Florida Supreme Court Approved Family
Law Form 12.980(h), and file it with the clerk of the circuit court and write confidential in the space
provided on the petition.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (06/21)
                                                     -9-
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                         ,
                                Petitioner,

                 and

                                       ,
                              Respondent.

                     PETITION FOR INJUNCTION FOR PROTECTION
                           AGAINST DOMESTIC VIOLENCE

I, {full legal name}                                                          , being sworn, certify that the
following statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed. However, if you fear that disclosing your address to the
respondent would put you in danger, you should complete and file a Request for Confidential Filing of
Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write confidential in the space
provided on this form for your address and telephone number.)

    1. Petitioner’s current address is: {street address}
       {city, state and zip code}
       Telephone Number: {area code and number}
       Physical description of Petitioner:
       Race: _____ Sex: Male _____ Female _____                 Date of Birth: _________________________

    2. Petitioner’s attorney’s name, address, and telephone number is:
                                                                                                            .
        (If you do not have an attorney, write none.)

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent’s current address is: {street address, city, state, and zip code}
                                                                                                      .
        Respondent’s Driver’s License number is: {if known}          _____________________________ __.




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 10 -
    2. Respondent is: {Indicate all that apply}
       a.    the spouse of Petitioner.
             Date of Marriage:
       b.    the former spouse of Petitioner.
             Date of Marriage:
             Date of Dissolution of Marriage:
       c.    related by blood or marriage to Petitioner.
             Specify relationship:
       d.    a person who is or was living in one home with Petitioner, as if a family.
       e.    a person with whom Petitioner has a child in common, even if Petitioner and Respondent
             never were married or living together.

    3. Petitioner has known Respondent since {date}

    4. Respondent’s last known place of employment:
       Employment address:
       Working hours:

    5. Physical description of Respondent:
       Race: _____ Sex: Male _____ Female _____ Date of Birth: _______________________________
       Height:        Weight:         Eye Color:       Hair Color:
       Distinguishing marks or scars:
       Vehicle: (make/model)                    Color:         Tag Number:

    6. Other names Respondent goes by (aliases or nicknames):

    7. Respondent’s attorney’s name, address, and telephone number is:

        (If you do not know whether Respondent has an attorney, write unknown. If Respondent does
        not have an attorney, write none.)

SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)

    1. Has Petitioner ever received or tried to get an injunction for protection against domestic violence
       against Respondent in this or any other court?
             Yes          No If yes, what happened in that case? {Include case number, if known}




                                                                                                           .




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 11 -
    2. Has Respondent ever received or tried to get an injunction for protection against domestic
       violence against Petitioner in this or any other court?
              Yes         No If yes, what happened in that case? {Include case number, if known}

                                                                                                              .

    3. Describe any other court case that is either going on now or that happened in the past, including
       a dissolution of marriage, paternity action, or child support enforcement action, between
       Petitioner and Respondent {Include city, state, and case number, if known}:              ______
       ______________________________________________________________________________.

    4. Petitioner is either a victim of domestic violence or has reasonable cause to believe he or she is
       in imminent danger of becoming a victim of domestic violence because respondent has: {Mark all
       sections that apply and describe in the spaces below the incidents of violence or threats of violence,
       specifying when and where they occurred, including, but not limited to, locations such as a home,
       school, place of employment, or time-sharing exchange}

        a.       committed or threatened to commit domestic violence defined in s. 741.28, Florida
                 Statutes, as any assault, aggravated assault, battery, aggravated battery, sexual assault,
                 sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any
                 criminal offense resulting in physical injury or death of one family or household member
                 by another. With the exception of persons who are parents of a child in common, the
                 family or household members must be currently residing or have in the past resided
                 together in the same single dwelling unit.
        b.       previously threatened, harassed, stalked, or physically abused the petitioner.
        c.       attempted to harm the petitioner or family members or individuals closely associated
                 with the petitioner.
        d.       threatened to conceal, kidnap, or harm the petitioner's child or children.
        e.       intentionally injured or killed a family pet.
        f.       used, or has threatened to use, against the petitioner any weapons such as guns or knives.
        g.       physically restrained the petitioner from leaving the home or calling law enforcement.
        h.       a criminal history involving violence or the threat of violence (if known).
        i.       another order of protection issued against him or her previously or from another
                 jurisdiction (if known).
        j.       destroyed personal property, including, but not limited to, telephones or other
                 communication equipment, clothing, or other items belonging to the petitioner.
        k.       engaged in any other behavior or conduct that leads the petitioner to have reasonable
                 cause to believe he or she is in imminent danger of becoming a victim of domestic
                 violence.

        Below is a brief description of the latest act of violence or threat of violence that causes Petitioner
        to honestly fear imminent domestic violence by Respondent.

        {Please begin your narrative below. Use additional pages if necessary but please do not write in
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 12 -
        the margins or on the back of any of the pages Please indicate below if you are using additional
        pages.}
        On {date}                 ________, at {location} ___________________________________,
        Respondent:




                                                                                                           .

        _______ Please indicate here if you are attaching additional pages to continue these facts.

    5. Additional Information
       {Indicate all that apply}
       a.       Other acts or threats of domestic violence as described on attached sheet.
       b.       This or other acts of domestic violence have been previously reported to {person or
                agency}: _____________________________________________________________
       c.       Respondent owns, has, and/or is known to have guns or other weapons.
                Describe weapon(s):
       d.       Respondent has a drug problem.
       e.       Respondent has an alcohol problem.
       f.       Respondent has a history of mental health problems. If checked, answer the following, if
                known:
                Has Respondent ever been the subject of a Baker Act proceeding? _____ Yes _____ No
                Is Respondent supposed to take medication for mental health problems?
                _____Yes _____ No
                If yes, is Respondent currently taking his/her medication? _____ Yes _____ No




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 13 -
SECTION IV. TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME (Complete this section only if you
want the Court to grant you temporary exclusive use and possession of the home that you share with the
Respondent.)
   1. Petitioner claims the following about the home that Petitioner and Respondent share or that
       Petitioner left because of domestic violence:
       {Indicate all that apply}
       a.       Petitioner needs the exclusive use and possession of the home that the parties share at
                {street address}                                                                      ,
                {city, state, zip code}                                                               .
       b.       Petitioner cannot get another safe place to live because:

                                                                                                  .
        c.       If kept out of the home, Respondent has the money to get other housing or may live
                 without money at {street address}                                                ,
                 {city, state, zip code}                                                          .

    2. The home is:
       {Choose one only}
       a.     owned or rented by Petitioner and Respondent jointly.
       b.     solely owned or rented by Petitioner.
       c.     solely owned or rented by Respondent.

SECTION V. TEMPORARY PARENTING PLAN WITH TEMPORARY TIME-SHARING SCHEDULE FOR MINOR
CHILDREN (Complete this section only if you are asking the court to provide a temporary parenting plan,
including a temporary time-sharing schedule with regard to, the minor child or children of the parties which
might involve prohibiting or limiting time-sharing or requiring that it be supervised by a third party. You
must be the natural parent, adoptive parent, or guardian by court order of the minor child or children. If
you are asking the court to provide a temporary parenting plan, including a temporary time-sharing
schedule with regard to, the minor child or children of the parties which might involve prohibiting or
limiting time-sharing or requiring that it be supervised by a third party, you must also complete and file a
Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme Court
Approved Family Law Form 12.902(d)).

Note: If the paternity of the minor children listed below has not been established through either
marriage or court order, the Court may deny a request to provide a temporary parenting plan, including
a temporary time-sharing schedule with regard to, the minor child or children, and/or a request for
child support.

    1. Petitioner is the natural parent, adoptive parent, or guardian by court order of the minor children
       whose name(s) and age(s) are listed below.
        Name                                                Birth date




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 14 -
    2. The minor children for whom Petitioner is asking the court to provide a temporary parenting plan,
       including a temporary time-sharing schedule with regard to:
        {Choose one only}
        a.     saw the domestic violence described in this petition happen.
        b.     were at the place where the domestic violence happened but did not see it.
        c.     were not there when the domestic violence happened this time but have seen previous
               acts of domestic violence by Respondent.
        d.     have not witnessed domestic violence by Respondent.

    3. Name any other minor children who were there when the domestic violence happened. Include
       children’s name, age, and parents’ names.


        ______________________________________________________________________________.

    4. Temporary Parenting Plan and Temporary Time-Sharing Schedule
        {Indicate all that apply}
        a.      Petitioner requests that the Court provide a temporary parenting plan, including a
                temporary time-sharing schedule, with regard to the minor child or children of the
                parties, as follows:
                ________________________________________________________________________
                ________________________________________________________________________
                ___________________________________________________________________ ____.
        b.      Petitioner requests that the Court order supervised exchange of the minor children or
                exchange through a responsible person designated by the Court. The following person is
                suggested as a responsible person for purposes of such exchange. {Explain}:
                ________________________________________________________________________
                ___________________________________________________________________ ____.
        c.      Petitioner requests that the Court limit time-sharing by Respondent with the minor
                children. {Explain}:

                                                                                                     .
        d.       Petitioner requests that the Court prohibit time-sharing by Respondent with the minor
                 children because Petitioner genuinely fears that Respondent imminently will abuse,
                 remove, or hide the minor children from Petitioner. {Explain}:

                                                                                                           .
        e.       Petitioner requests that the Court allow only supervised time-sharing by Respondent
                 with the minor children. Explain: ____________________________________________
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 15 -
                 _______________________________________________________________________.
                 Supervision should be provided by a Family Visitation Center, or other (specify):
                 _______________________________________________________________________.

SECTION VI. EXCLUSIVE CARE, POSSESSION, OR CONTROL OF FAMILY PET(S) (Complete this section only
if you are seeking exclusive care, possession, or control of an animal owned, possessed, harbored, kept, or
held by you (the Petitioner), the Respondent, or a minor child residing in either your residence or household
or Respondent’s residence or household. The court may order the Respondent to have no contact with the
animal and may prohibit the Respondent from taking, transferring, encumbering, concealing, harming, or
otherwise disposing of the animal. You may not request to have exclusive care, possession, or control of
an animal owned primarily for a bona fide agricultural purpose, as defined in section 193.461, Florida
Statutes, or a service animal, as defined in section 413.08, Florida Statutes, if Respondent is the service
animal’s handler.) {Indicate all that apply}.

    1.       Petitioner requests to have exclusive care, possession, and control of the following animal(s)
             which are owned, possessed, harbored, kept, or held by Petitioner, Respondent, or a minor
             child residing in Petitioner’s or Respondent’s residence or household: __________________
             ___________________________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________.

    2.       Petitioner requests that Respondent have no contact with the following animal(s) and be
             prohibited from taking, transferring, encumbering, concealing, harming, or otherwise
             disposing of them ____________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________.

SECTION VII. TEMPORARY SUPPORT (Complete this section only if you are seeking financial support from
the Respondent. You must also complete and file a Family Law Financial Affidavit, Florida Family Law
Rules of Procedure Form 12.902(b) or (c), and Notice of Social Security Number, Florida Supreme Court
Approved Family Law Form 12.902(j), if you are seeking child support. A Child Support Guidelines
Worksheet, Florida Family Law Rules of Procedure Form 12.902(e), must be filed with the court at or prior
to a hearing to establish or modify child support.)
{Indicate all that apply}
    1.       Petitioner claims a need for the money he or she is asking the Court to make Respondent pay,
             and that Respondent has the ability to pay that money.

    2.       Petitioner requests that the Court order Respondent to pay the following temporary alimony
             to Petitioner. (Petitioner must be married to Respondent to ask for temporary alimony.)
             Temporary Alimony Requested $__________ every: _____ week _____ other week _____
             month.

    3.       Petitioner requests that the Court order Respondent to pay the following temporary child
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 16 -
             support to Petitioner. (The Respondent must be the natural parent, adoptive parent, or
             guardian by court order of the minor children for the court to order the Respondent to pay
             child support.) Temporary child support is requested in the amount of $______________
             every: _____ week _____ other week _____ month.

SECTION VIII. INJUNCTION (This section summarizes what you are asking the Court to include in the
injunction. This section must be completed.)

    1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against domestic
       violence that will be in place from now until the scheduled hearing in this matter.

    2. Petitioner asks the Court to enter, after a hearing has been held on this petition, a final judgment
       on injunction prohibiting Respondent from committing any acts of domestic violence against
       Petitioner and:
       a. prohibiting Respondent from going to or within 500 feet of any place the Petitioner lives;
       b. prohibiting Respondent from going to or within 500 feet of the Petitioner’s place(s) of
          employment or school; the address of Petitioner’s place(s) of employment or school is:
          _____________________________________________________________________________
          ____________________________________________________________________________;
       c. prohibiting Respondent from contacting Petitioner by mail, by telephone, through another
          person, or in any other manner;
       d. prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
          Petitioner’s motor vehicle;
       e. prohibiting Respondent from defacing or destroying Petitioner’s personal property;

        {Indicate all that apply}
        f.      prohibiting Respondent from going to or within 500 feet of the following place(s)
                Petitioner or Petitioner’s minor children must go often {include address}: ______

                                                                                                         ;
        g.       granting Petitioner temporary exclusive use and possession of the home Petitioner and
                 Respondent share;
        h.       granting Petitioner on a temporary basis 100% of the time sharing with the parties’ minor
                 children;
        i.       establishing a temporary parenting plan including a temporary time-sharing schedule for
                 the parties’ minor children;
        j.       granting Petitioner exclusive care, possession, or control of the animal(s) identified in
                 paragraph 1 of Section VI which are owned, possessed, harbored, kept or held by
                 Petitioner, Respondent, or a minor child residing in Petitioner or Respondent’s residence
                 or household;
        k.       prohibiting Respondent from having any contact with the animal(s) identified in
                 paragraph 2 of Section VI or from taking, transferring, encumbering, concealing, harming,
                 or otherwise disposing of them;
        l.       granting temporary alimony for Petitioner;
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 17 -
        m.       granting temporary child support for the minor children;
        n.       ordering Respondent to participate in treatment, intervention, and/or counseling
                 services;
        o.       referring Petitioner to a certified domestic violence center; and any other terms the Court
                 deems necessary for the protection of Petitioner and/or Petitioner’s children, including
                 injunctions or directives to law enforcement agencies, as provided in Section 741.30,
                 Florida Statutes.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION ISSUED AT THAT HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.
                                                                            ____________
                                                                                   (initials)
Dated:                                          _______________________________
                                                Signature of Petitioner

STATE OF FLORIDA
COUNTY OF _________________________

Sworn to or affirmed and subscribed before me by means of _____ physical presence or _____ online
notarization this _____ day of _________________, {year} ________ by {name of person making
statement} _____________________________________________.



                                                    NOTARY PUBLIC or DEPUTY CLERK


                                                    {Print, type, or stamp commissioned name of notary or
                                                    clerk.}
_____ Personally known
_____ Produced identification
      Type of identification produced _____________________________




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (06/21)
                                                   - 18 -
                       IN THE CIRCUIT COURT OF THE                   JUDICIAL CIRCUIT,
                                 IN AND FOR                 COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                       __________________,
                                 Petitioner,

                 and

                       ___________________,
                                Respondent.

ORDER DENYING PETITION FOR INJUNCTION FOR PROTECTION AGAINST
        ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE
   ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
The Court has reviewed the Petition for Injunction for Protection Against Domestic, Repeat, Dating, or
Sexual Violence, or Stalking filed in this cause, and finds that Petitioner has failed to comply with one or
more statutory requirements applicable to that petition, including the following:

        1.       Petitioner has failed to allege in a petition for domestic violence that Respondent is a
                 family or household member as that term is defined by Chapter 741, Florida Statutes.
        2.       Petitioner has used a petition form other than that which is approved by the Court and
                 the form used lacks the statutorily required components.
        3.       Petitioner has failed to complete a mandatory portion of the petition.
        4.       Petitioner has failed to sign the petition.
        5.       Petitioner has failed to allege facts sufficient to support the entry of an injunction for
                 protection against domestic, repeat, dating, or sexual violence; or stalking because:



                                                                                                               .
        6.       Other:


                                                                                                               .


It is therefore, ORDERED that the petition is denied without prejudice to Petitioner’s right to amend or
supplement the petition to cure the above stated defects.




Florida Supreme Court Approved Family Law Form 12.980(b)(2), Order Denying Petition for Injunction for
Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking (06/21)
                                                    - 19 -
ORDERED in ___________________________, Florida, on                            ____________.


                                                    __________________________________
                                                    CIRCUIT JUDGE

COPIES TO:
Petitioner:
_______ by hand delivery in open Court
_______ by U.S. mail
_______ by e-mail to designated e-mail address(es)



I CERTIFY the foregoing is a true copy of the original Order Denying Hearing on Petition for Injunction as
it appears on file in the office of the Clerk of the Circuit Court of ____________________ County,
Florida, and that I have furnished copies of this order as indicated above.


                                                    CLERK OF THE CIRCUIT COURT
(SEAL)
                                                    By:
                                                          {Deputy Clerk or Judicial Assistant}




Florida Supreme Court Approved Family Law Form 12.980(b)(2), Order Denying Petition for Injunction for
Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking (06/21)
                                                    - 20 -
             IN THE CIRCUIT COURT OF THE                                   JUDICIAL CIRCUIT,
                     IN AND FOR                                     COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                           ,
                             Petitioner,

                 and

                                           ,
                           Respondent.

              TEMPORARY INJUNCTION FOR PROTECTION AGAINST
                 DOMESTIC VIOLENCE WITH MINOR CHILDREN
The Petition for Injunction for Protection Against Domestic Violence under section 741.30, Florida
Statutes, and other papers filed in this Court have been reviewed. Under the laws of Florida, the Court
has jurisdiction of the Petitioner and the subject matter and has jurisdiction of the Respondent upon
service of the temporary injunction.

It is intended that this protection order meet the requirements of 18 U.S.C. Section 2265 and therefore
intended that it be accorded full faith and credit by the court of another state or Indian tribe and
enforced as if it were the order of the enforcing state or of the Indian tribe.

SECTION I. NOTICE OF HEARING

Because this Temporary Injunction for Protection Against Domestic Violence has been issued without
prior notice to Respondent, the Petitioner and Respondent are instructed that they are scheduled to
appear and testify at a hearing regarding this matter on {date} ____________________________, at ____
a.m./p.m., when the Court will consider whether to issue a Final Judgment of Injunction for Protection
Against Domestic Violence, which would remain in effect until modified or dissolved by the Court, and
whether other things should be ordered, including, for example, such matters as time-sharing and
support. The hearing will be before The Honorable {name}_________________________________, at
{room name/number, location, address, city} _________________________________________________
                                                                                             , Florida.

If Petitioner and/or Respondent do not appear, this temporary injunction may be continued in force,
extended, dismissed, and/or additional orders may be granted, including entry of a permanent injunction
and the imposition of court costs. Petitioner and Respondent will be bound by the terms of any injunction
or order issued at the final hearing.

IF EITHER PETITIONER OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, HE OR SHE WILL BE
BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

All witnesses and evidence, if any, must be presented at this time. In cases where temporary support
issues have been alleged in the pleadings, each party is ordered to bring his or her financial affidavit,

Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                  - 21 -
Florida Family Law Rules of Procedure Form 12.902(b) or (c)), tax return, pay stubs, and other evidence of
financial income to the hearing.

NOTICE: Because this is a civil case, there is no requirement that these proceedings be transcribed at
public expense.

YOU ARE ADVISED THAT IN THIS COURT:

        a.       a court reporter is provided by the court.

        b.       an electronic recording only is provided by the court. A party may arrange in advance
                 for the services of and provide for a court reporter to prepare a written transcript of the
                 proceedings at that party’s expense.

A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL. THE PARTY
SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER.
THE TRANSCRIPT MUST BE FILED WITH THE REVIEWING COURT OR THE APPEAL MAY BE DENIED.

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact

{identify applicable court personnel by name, address, and phone number} at least
7 days before your scheduled court appearance, or immediately upon receiving
this notification if the time before the scheduled appearance is less than 7 days;
if you are hearing impaired, call 711.

SECTION II. FINDINGS

The statements made under oath by Petitioner make it appear that section 741.30, Florida Statutes,
applies to the parties. It also appears that Petitioner is a victim of domestic violence by Respondent,
and/or Petitioner has reasonable cause to believe he/she is in imminent danger of becoming a victim of
domestic violence by Respondent, and that there is an immediate and present danger of domestic
violence to Petitioner or persons lawfully with Petitioner.

SECTION III. TEMPORARY INJUNCTION AND TERMS

This injunction shall be effective until the hearing set above and in no event for longer than 15 days,
unless extended by court order. If a final order of injunction is issued, the terms of this temporary
injunction will be extended until service of the final injunction is effected upon Respondent. This
injunction is valid and enforceable in all counties of the State of Florida. The terms of this injunction
may not be changed by either party alone or by both parties together. Only the Court may modify the
terms of this injunction. Either party may ask the Court to change or end this injunction.

Any violation of this injunction, whether or not at the invitation of Petitioner or anyone else, may
subject Respondent to civil or indirect criminal contempt proceedings, including the imposition of a fine
Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                  - 22 -
or imprisonment. Certain willful violations of the terms of this injunction, such as: refusing to vacate
the dwelling that the parties share; going to or being within 500 feet of Petitioner's residence, going to
Petitioner’s place of employment, school, or other place prohibited in this injunction; telephoning,
contacting or communicating with Petitioner if prohibited by this injunction; knowingly or intentionally
coming within 100 feet of Petitioner’s motor vehicle, whether or not it is occupied; defacing or
destroying Petitioner’s personal property; refusing to surrender firearms or ammunition if ordered to
do so by the court; or committing an act of domestic violence against Petitioner constitutes a
misdemeanor of the first degree punishable by up to one year in jail, as provided by sections 775.082
and 775.083, Florida Statutes. In addition, it is a federal criminal felony offense, punishable by up to
life imprisonment, depending on the nature of the violation, to cross state lines or enter Indian country
for the purpose of engaging in conduct that is prohibited in this injunction. 18 U.S.C. Section 2262.

ORDERED and ADJUDGED:

    1. Violence Prohibited. Respondent shall not commit, or cause any other person to commit, any
       acts of domestic violence against Petitioner. Domestic violence includes: assault, aggravated
       assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,
       kidnapping, false imprisonment, or any other criminal offense resulting in physical injury or death
       to Petitioner or any of Petitioner's family or household members. Respondent shall not commit
       any other violation of the injunction through an intentional unlawful threat, word or act to do
       violence to the Petitioner.

    2. No Contact. Respondent shall have no contact with Petitioner unless otherwise provided in this
       Section, or unless paragraph 14 below provides for contact connected with the temporary
       parenting plan and temporary time-sharing with respect to the minor children.
       a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner.
         Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax,
         telephone, through another person, or in any other manner. Further, Respondent shall not
         contact or have any third-party contact anyone connected with Petitioner’s employment or
         school to inquire about Petitioner or to send any messages to Petitioner. Unless otherwise
         provided herein, Respondent shall not go to, in, or within 500 feet of: Petitioner’s current
         residence {list address}
         or any residence to which Petitioner may move; Petitioner’s current or any subsequent place
         of employment {list address of current employment} __________________________________
         or place where Petitioner attends school {list address of school}                               ;
         or the following other places (if requested by Petitioner) where Petitioner or Petitioner’s
         minor child(ren) go often:                                                                      .
         Respondent may not knowingly come within 100 feet of Petitioner's automobile at any time.

        b.       Other provisions regarding contact:



    3. Firearms.
       {Initial all that apply; write N/A if does not apply}

        a.       Respondent shall not use or possess a firearm or ammunition.

Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                  - 23 -
         b.      Respondent shall surrender any firearms and ammunition in the Respondent's
                 possession to the                      County Sheriff's Department until further order
                 of the court.

         c.      Other directives relating to firearms and ammunition:
                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

         NOTE: RESPONDENT IS ADVISED THAT, IF A PERMANENT INJUNCTION FOR PROTECTION
         AGAINST DOMESTIC VIOLENCE IS ISSUED FOLLOWING A HEARING REGARDING THIS MATTER,
         IN MOST CASES IT WILL BE A VIOLATION OF SECTION 790.233, FLORIDA STATUTES, AND A FIRST
         DEGREE MISDEMEANOR, FOR RESPONDENT TO HAVE IN HIS OR HER CARE, CUSTODY,
         POSSESSION OR CONTROL ANY FIREARM OR AMMUNITION. ADDITIONALLY, IT WILL BE A
         FEDERAL CRIMINAL FELONY OFFENSE TO SHIP OR TRANSPORT IN INTERSTATE OR FOREIGN
         COMMERCE, OR POSSESS IN OR AFFECTING COMMERCE, ANY FIREARM OR AMMUNITION; OR
         TO RECEIVE ANY FIREARM OR AMMUNITION WHICH HAS BEEN SHIPPED OR TRANSPORTED IN
         INTERSTATE OR FOREIGN COMMERCE WHILE SUBJECT TO SUCH AN INJUNCTION. 18 U.S.C.
         SECTION 922(g)(8).

    4. Mailing Address or Designated E-Mail Address(es). Respondent shall notify the Clerk of the Court
       of any change in either his or her mailing address, or designated e-mail address(es), within 10
       days of the change. All further papers (excluding the final injunction, if entered without
       Respondent being present at the hearing, and pleadings requiring personal service) shall be
       served either by mail to Respondent’s last known mailing address or by e-mail to Respondent’s
       designated e-mail address(es). Service shall be complete upon mailing or e-mailing.

    5. Additional order(s) necessary to protect Petitioner from domestic violence:




                                                                                                           .

TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME

    {Initial all that apply; write N/A if does not apply}
    6.        Possession of the Home. ____ Petitioner ____ Respondent shall have temporary exclusive
              use and possession of the dwelling located at: ___________________________________.

    7.        Transfer of Possession of the Home. A law enforcement officer with jurisdiction over the
              home shall accompany ____ Petitioner ____ Respondent to the home and shall place
              ____ Petitioner ____ Respondent in possession of the home.

    8.        Personal Items. ____ Petitioner ____ Respondent, in the presence of a law enforcement
              officer, may return to the premises described above ____ on {date}              _____,

Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                   - 24 -
              at ______a.m./p.m., or ____ at a time arranged with the law enforcement department with
              jurisdiction over the home, for the purpose of obtaining his or her clothing and items of
              personal health and hygiene and tools of the trade. A law enforcement officer with
              jurisdiction over the home from which these items are to be retrieved shall accompany
              ____ Petitioner ____ Respondent to the home and stand by to ensure that he/she vacates
              the premises with only his/her personal clothing, toiletries, tools of the trade, and any items
              listed in paragraph 10 below. The law enforcement agency shall not be responsible for storing
              or transporting any property. IF THE RESPONDENT IS NOT AWARDED POSSESSION OF THE
              HOME AND GOES TO THE HOME WITHOUT A LAW ENFORCEMENT OFFICER, IT IS A
              VIOLATION OF THIS INJUNCTION.

    9.        Petitioner _____ Respondent shall not damage or remove any furnishings or fixtures from the
              parties’ former shared premises.

    10.       Other:




                                                                                                            .

TEMPORARY SUPPORT
Temporary support, if requested by Petitioner in the Petition for Injunction for Protection Against
Domestic Violence, will be addressed by the Court after notice to Respondent and hearing on the
matter.

    11. Jurisdiction. {Initial one only}
                 Jurisdiction to determine issues relating to parenting plan and time-sharing with respect
        to any minor children listed in paragraph 12 below is proper under the Uniform Child Custody
        Jurisdiction and Enforcement Act (UCCJEA).
                 Jurisdiction is exclusive to the dependency court, and accordingly no order is made herein.
        (Case Number ____________________________.)

    12. Temporary Order for 100% Time-Sharing With Respect to Minor Children.
                 Petitioner        Respondent shall, on a temporary basis, have 100% time sharing with
        respect to the parties’ minor children listed below:

          Name                                                      Birth date




          When requested by the parent to whom 100% time-sharing is awarded on a temporary basis
          herein, law enforcement officers shall use any and all reasonable and necessary force to physically
          deliver the minor children listed above to the parent to whom 100% time-sharing is awarded on
Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                   - 25 -
          a temporary basis herein. The other parent shall not take the children from the parent to whom
          100% time-sharing is awarded on a temporary basis herein or any child care provider or other
          person entrusted by the parent to whom 100% time-sharing is awarded on a temporary basis
          herein with the care of the children.

          {Initial if applies; write N/A if does not apply}
                     Neither party shall remove the minor children from the State of Florida, which is the
          jurisdiction of this Court, prior to the hearing on this temporary injunction. Violation of this
          custody order may constitute a felony of the third degree under sections 787.03 and 787.04,
          Florida Statutes.

    13. Contact with Minor Children. Unless otherwise provided in paragraph 14 below, the
        _____ Petitioner _____ Respondent (i.e., the parent to whom 100% time-sharing is not awarded
        on a temporary basis herein) shall have no contact with the parties’ minor children until further
        order of the Court.

    14. Other Additional Provisions Relating to the Minor Children.




                                                                                                              .

TEMPORARY EXCLUSIVE CARE, POSSESSION, OR CONTROL OF FAMILY PET(S)
(Please initial all that apply. Write N/A if not applicable. This section does not apply to a service animal if
Respondent is the animal’s handler or to an animal owned primarily for a bona fide agricultural purpose.)

    15.       Petitioner shall have temporary exclusive care, possession, or control of the following
              animal(s) owned, possessed, harbored, kept, or held by Petitioner, Respondent, or a minor
              child residing in the residence or household of Petitioner or Respondent:
              ___________________________________________________________________________
              ___________________________________________________________________________
              ___________________________________________________                       ______________.

    16.       Respondent shall temporarily have no contact with the following animal(s) and is prohibited
              from taking, transferring, encumbering, concealing, harming or otherwise disposing of the
              animal(s): _________________________________________________
              ___________________________________________________________________________

                                                                                                             .

SECTION IV. OTHER SPECIAL PROVISIONS
{This section to be used for inclusion of local provisions approved by the chief judge as provided in
Florida Family Law Rule 12.610.}
Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                   - 26 -
_____________________________________________________________________________________
_____________________________________________________________________________________
____________________________________________________________________________________.

SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION

{Unless ordered otherwise by the judge, all provisions in this injunction are considered mandatory
provisions and should be interpreted as part of this injunction.}

    1. The Sheriff of                _____ County, or any other authorized law enforcement officer,
       is ordered to serve this temporary injunction upon Respondent as soon as possible after its
       issuance.

    2. This injunction is valid in all counties of the State of Florida. Violation of this injunction should
       be reported to the appropriate law enforcement agency. Law enforcement officers of the
       jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this
       injunction and are authorized to arrest without warrant pursuant to section 901.15, Florida
       Statutes, for any violation of its provisions which constitutes a criminal act under section 741.31,
       Florida Statutes.

    3. THIS IS A “CUSTODY ORDER” FOR PURPOSES OF THE UCCJEA AND ALL STATUTES MAKING IT A
       CRIME TO INTERFERE WITH CUSTODY UNDER CHAPTER 787 OF FLORIDA STATUTES AND OTHER
       SIMILAR STATUTES.

    4. Reporting alleged violations. If Respondent violates the terms of this injunction and there has
       not been an arrest, Petitioner may contact the Clerk of the Circuit Court of the county in which
       the violation occurred and complete an affidavit in support of the violation, or Petitioner may
       contact the State Attorney’s office for assistance in filing an action for indirect civil contempt or
       indirect criminal contempt. Upon receiving such a report, the State Attorney is hereby appointed
       to prosecute such violations by indirect criminal contempt proceedings, or the State Attorney may
       decide to file a criminal charge, if warranted by the evidence.

        ORDERED at ___________________________, Florida on                                    .




                                                   CIRCUIT JUDGE



COPIES TO:

Sheriff of ___________________ County

Petitioner: (or his or her attorney)
_____ by U.S. Mail
_____ by hand-delivery in open court
Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                  - 27 -
_____ by e-mail to designated e-mail address(es)


Respondent:
_____ forwarded to the Sheriff for service
_____ State’s Attorney’s Office
_____ Other:_________________________________

I CERTIFY the foregoing is a true copy of the original Temporary Injunction for Protection Against
Domestic Violence with Minor Children as it appears on file in the office of the Clerk of the Circuit Court
of __________________ County, Florida, and that I have furnished copies of this order as indicated above.


                                                   CLERK OF THE CIRCUIT COURT
(SEAL)
                                                   By:
                                                         {Deputy Clerk or Judicial Assistant}




Florida Supreme Court Approved Family Law Form 12.980(c)(1), Temporary Injunction for Protection Against
Domestic Violence with Minor Children (06/21)
                                                  - 28 -
              IN THE CIRCUIT COURT OF THE                                 JUDICIAL CIRCUIT,
                       IN AND FOR                                 COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                          ,
                                  Petitioner,

                 and

                                        ,
                                  Respondent.

      TEMPORARY INJUNCTION FOR PROTECTION AGAINST DOMESTIC
               VIOLENCE WITHOUT MINOR CHILDREN
The Petition for Injunction for Protection Against Domestic Violence under section 741.30, Florida
Statutes, and other papers filed in this Court have been reviewed. Under the laws of Florida, the Court
has jurisdiction of the Petitioner and the subject matter and has jurisdiction of the Respondent upon
service of the temporary injunction.

It is intended that this protection order meet the requirements of 18 U.S.C. Section 2265 and therefore
intended that it be accorded full faith and credit by the court of another state or Indian tribe and
enforced as if it were the order of the enforcing state or of the Indian tribe.

SECTION I. NOTICE OF HEARING

Because this Temporary Injunction for Protection Against Domestic Violence has been issued without
prior notice to Respondent, the Petitioner and Respondent are instructed that they are scheduled to
appear and testify at a hearing regarding this matter on {date}           _____ ________________,
at               a.m./p.m., when the Court will consider whether to issue a Final Judgment of Injunction
for Protection Against Domestic Violence, which would remain in effect until modified or dissolved by the
Court, and whether other things should be ordered, including, for example, such matters as support. The
hearing will be before The Honorable {name} _______________________________________, at {room
name/number, location, address, city} _____________________________________________________
______________________________________________________________________________, Florida.
If Petitioner and/or Respondent do not appear, this temporary injunction may be continued in force,
extended, dismissed, and/or additional orders may be granted, including entry of a permanent injunction
and the imposition of court costs. Petitioner and Respondent will be bound by the terms of any injunction
or order issued at the final hearing.

IF EITHER PETITIONER OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, HE OR SHE WILL BE
BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

All witnesses and evidence, if any, must be presented at this time. In cases where temporary support
issues have been alleged in the pleadings, each party is ordered to bring his or her financial affidavit

Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 29 -
(Florida Family Law Rules of Procedure Form 12.902(b) or (c)), tax return, pay stubs, and other evidence
of financial income to the hearing.

NOTICE: Because this is a civil case, there is no requirement that these proceedings be transcribed at
public expense.

YOU ARE ADVISED THAT IN THIS COURT:

        a.       a court reporter is provided by the court.

        b.       an electronic recording only is provided by the court.
                 A party may arrange in advance for the services of and provide for a court reporter to
                 prepare a written transcript of the proceedings at that party’s expense.

A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL. THE PARTY
SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER.

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact

{identify applicable court personnel by name, address and telephone number} at
least 7 days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled appearance is less
than 7 days; if you are hearing impaired, call 711.

SECTION II. FINDINGS

The statements made under oath by Petitioner make it appear that section 741.30, Florida Statutes,
applies to the parties. It also appears that Petitioner is a victim of domestic violence by Respondent,
and/or Petitioner has reasonable cause to believe he/she is in imminent danger of becoming a victim of
domestic violence by Respondent, and that there is an immediate and present danger of domestic
violence to Petitioner or persons lawfully with Petitioner.

SECTION III. TEMPORARY INJUNCTION AND TERMS

This injunction shall be effective until the hearing set above and in no event for longer than 15 days,
unless extended by court order. If a final order of injunction is issued, the terms of this temporary
injunction will be extended until service of the final injunction is effected upon Respondent. This
injunction is valid and enforceable in all counties of the State of Florida. The terms of this injunction
may not be changed by either party alone or by both parties together. Only the Court may modify the
terms of this injunction. Either party may ask the Court to change or end this injunction.

Any violation of this injunction, whether or not at the invitation of Petitioner or anyone else, may
subject Respondent to civil or indirect criminal contempt proceedings, including the imposition of a fine
or imprisonment. Certain willful violations of the terms of this injunction, such as: refusing to vacate
Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 30 -
the dwelling that the parties share; going to or being within 500 feet of Petitioner's residence, going to
Petitioner’s place of employment, school, or other place prohibited in this injunction; telephoning,
contacting or communicating with Petitioner if prohibited by this injunction; knowingly or intentionally
coming within 100 feet of Petitioner’s motor vehicle, whether or not it is occupied; defacing or
destroying Petitioner’s personal property; refusing to surrender firearms or ammunition if ordered to
do so by the court; or committing an act of domestic violence against Petitioner constitutes a
misdemeanor of the first degree punishable by up to one year in jail, as provided by sections 775.082
and 775.083, Florida Statutes. In addition, it is a federal criminal felony offense, punishable by up to
life imprisonment, depending on the nature of the violation, to cross state lines or enter Indian country
for the purpose of engaging in conduct that is prohibited in this injunction. 18 U.S.C. Section 2262.

ORDERED and ADJUDGED:

    1. Violence Prohibited. Respondent shall not commit, or cause any other person to commit, any
       acts of domestic violence against Petitioner. Domestic violence includes: assault, aggravated
       assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,
       kidnapping, false imprisonment, or any other criminal offense resulting in physical injury or death
       to Petitioner or any of Petitioner's family or household members. Respondent shall not commit
       any other violation of the injunction through an intentional unlawful threat, word or act to do
       violence to the Petitioner.

    2. No Contact. Respondent shall have no contact with Petitioner unless otherwise provided in this
       section.
       a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner.
         Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax,
         telephone, through another person, or in any other manner. Further, Respondent shall not
         contact or have any third party contact anyone connected with Petitioner's employment or
         school to inquire about Petitioner or to send any messages to Petitioner. Unless otherwise
         provided herein, Respondent shall not go to, in, or within 500 feet of: Petitioner’s current
         residence {list address}

          or any residence to which Petitioner may move; Petitioner’s current or any subsequent place of
          employment {list address of current employment}
          or place where Petitioner attends school {list address of school}                               ;
          or the following other places (if requested by Petitioner) where Petitioner or Petitioner’s minor
          children go often:

          ____________________________________________________________________________.
          Respondent may not knowingly come within 100 feet of Petitioner's automobile at any time.

        b. Other provisions regarding contact:
          _____________________________________________________________________________

                                                                                                           .

    3. Firearms.
       {Initial all that apply; write N/A if does not apply}
       a.        Respondent shall not use or possess a firearm or ammunition.
Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 31 -
         b.      Respondent shall surrender any firearms and ammunition in the Respondent's possession
                 to the                      County Sheriff's Department until further order of the court.

         c.      Other directives relating to firearms and ammunition:

                                                                                                           .

         NOTE: RESPONDENT IS ADVISED THAT, IF A PERMANENT INJUNCTION FOR PROTECTION
         AGAINST DOMESTIC VIOLENCE IS ISSUED FOLLOWING A HEARING REGARDING THIS MATTER,
         IN MOST CASES IT WILL BE A VIOLATION OF SECTION 790.233, FLORIDA STATUTES, AND A FIRST
         DEGREE MISDEMEANOR, FOR RESPONDENT TO HAVE IN HIS OR HER CARE, CUSTODY,
         POSSESSION OR CONTROL ANY FIREARM OR AMMUNITION. ADDITIONALLY, IT WILL BE A
         FEDERAL CRIMINAL FELONY OFFENSE TO SHIP OR TRANSPORT IN INTERSTATE OR FOREIGN
         COMMERCE, OR POSSESS IN OR AFFECTING COMMERCE, ANY FIREARM OR AMMUNITION; OR
         TO RECEIVE ANY FIREARM OR AMMUNITION WHICH HAS BEEN SHIPPED OR TRANSPORTED IN
         INTERSTATE OR FOREIGN COMMERCE WHILE SUBJECT TO SUCH AN INJUNCTION. 18 U.S.C.
         SECTION 922(g)(8).

    4. Mailing Address or Designated E-Mail Address(es). Respondent shall notify the Clerk of the Court
       of any change in either his or her mailing address, or designated e-mail address(es), within 10
       days of the change. All further papers (excluding the final injunction, if entered without
       Respondent being present at the hearing, and pleadings requiring personal service) shall be
       served either by mail to Respondent’s last known mailing address or by e-mail to Respondent’s
       designated e-mail address(es). Service shall be complete upon mailing or e-mailing.

    5. Additional order(s) necessary to protect Petitioner from domestic violence:




                                                                                                           .

TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME
{Initial all that apply; write N/A if does not apply}
    6.        Possession of the Home.
              ______ Petitioner ______ Respondent shall have temporary exclusive use and possession of
              the dwelling located at: _______________________________________________________
              ___________________________________________________________________________.

    7.        Transfer of Possession of the Home. A law enforcement officer with jurisdiction over the
              home shall accompany       _ Petitioner _      Respondent to the home and shall place
              ______ Petitioner ______ Respondent in possession of the home.

    8.        Personal Items. ______ Petitioner ______ Respondent, in the presence of a law enforcement
              officer, may return to the premises described above _____ on ________________, at
              _______,a.m./p.m., or ____ at a time arranged with the law enforcement department with
              jurisdiction over the home, for the purpose of obtaining his or her clothing and items of

Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 32 -
            personal health and hygiene and tools of the trade. A law enforcement officer with
            jurisdiction over the home from which these items are to be retrieved shall accompany _____
            Petitioner _____ Respondent to the home and stand by to ensure that he/she vacates the
            premises with only his/her personal clothing, toiletries, tools of the trade, and any items listed
            in paragraph 10 below. The law enforcement agency shall not be responsible for storing or
            transporting any property. IF THE RESPONDENT IS NOT AWARDED POSSESSION OF THE
            HOME AND GOES TO THE HOME WITHOUT A LAW ENFORCEMENT OFFICER, IT IS A
            VIOLATION OF THIS INJUNCTION.

    9.      Petitioner _____ Respondent shall not damage or remove any furnishings or fixtures from the
            parties’ former shared premises.

    10.     Other: _____________________________________________________________________


                                                                                                              .

TEMPORARY SUPPORT
Temporary support, if requested by Petitioner in the Petition for Injunction for Protection Against
Domestic Violence, will be addressed by the Court after notice to Respondent and hearing on the
matter.

TEMPORARY EXCLUSIVE CARE POSSESSION, OR CONTROL OF FAMILY PET(S)
(Please initial all that apply. Write N/A if not applicable. This section does not apply to a service animal if
Respondent is the animal’s handler or to an animal owned primarily for a bona fide agricultural purpose.)

    11. Petitioner shall have temporary exclusive care, possession, or control of the following animal(s)
        owned, possessed, harbored, kept, or held by Petitioner, Respondent, or a minor child residing in
        the residence or household of Petitioner or Respondent: _________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

    12. Respondent shall temporarily have no contact with the following animal(s) and is prohibited from
        taking, transferring, encumbering, concealing, harming or otherwise disposing of the animal(s):
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

SECTION IV. OTHER SPECIAL PROVISIONS
{This section to be used for inclusion of local provisions approved by the chief judge as provided in
Florida Family Law Rule 12.610.}
___________________________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________.


Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                   - 33 -
SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION
{Unless ordered otherwise by the judge, all provisions in this injunction are considered mandatory
provisions and should be interpreted as part of this injunction.}

    1. The Sheriff of                   County, or any other authorized law enforcement officer, is
       ordered to serve this temporary injunction upon Respondent as soon as possible after its issuance.

    2. This injunction is valid in all counties of the State of Florida. Violation of this injunction should
       be reported to the appropriate law enforcement agency. Law enforcement officers of the
       jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this
       injunction and are authorized to arrest without warrant pursuant to section 901.15, Florida
       Statutes, for any violation of its provisions which constitutes a criminal act under section 741.31,
       Florida Statutes.

    3. THIS INJUNCTION IS ENFORCEABLE IN ALL COUNTIES OF FLORIDA AND LAW ENFORCEMENT
       OFFICERS MAY EFFECT ARRESTS PURSUANT TO SECTION 901.15(6), FLORIDA STATUTES. The
       arresting agent shall notify the State Attorney’s Office immediately after arrest.

    4. Reporting alleged violations. If Respondent violates the terms of this injunction and there has
       not been an arrest, Petitioner may contact the Clerk of the Circuit Court of the county in which
       the violation occurred and complete an affidavit in support of the violation, or Petitioner may
       contact the State Attorney’s office for assistance in filing an action for indirect civil contempt or
       indirect criminal contempt. Upon receiving such a report, the State Attorney is hereby appointed
       to prosecute such violations by indirect criminal contempt proceedings, or the State Attorney may
       decide to file a criminal charge, if warranted by the evidence.

        ORDERED in__________________________, Florida on                        ____________.




                                                   CIRCUIT JUDGE



COPIES TO:

Sheriff of __________________ County

Petitioner: (or his or her attorney)
______ by U.S. Mail
______ by hand-delivery in open court
______ by e-mail to designated e-mail address(es)




Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 34 -
Respondent:
      forwarded to the sheriff for service

         State’s Attorney’s Office

         other: ________________________

I CERTIFY the foregoing is a true copy of the original Temporary Injunction for Protection Against
Domestic Violence without Minor Children as it appears on file in the office of the Clerk of the Circuit
Court of _________________ County, Florida, and that I have furnished copies of this order as indicated
above.

                                                   CLERK OF THE CIRCUIT COURT
(SEAL)
                                                   By:
                                                         {Deputy Clerk or Judicial Assistant}




Florida Supreme Court Approved Family Law Form 12.980(c)(2), Temporary Injunction for Protection Against
Domestic Violence without Minor Children (06/21)
                                                  - 35 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                     IN AND FOR                                      COUNTY, FLORIDA


                                                            Case No.:
                                                            Division:
                                            ,
                              Petitioner,

                 and

                                            ,
                           Respondent.

FINAL JUDGMENT OF INJUNCTION FOR PROTECTION AGAINST DOMESTIC
         VIOLENCE WITH MINOR CHILDREN (AFTER NOTICE)
The Petition for Injunction for Protection Against Domestic Violence under section 741.30, Florida
Statutes, and other papers filed in this Court have been reviewed. The Court has jurisdiction of the parties
and the subject matter.
It is intended that this protection order meet the requirements of 18 U.S.C. Section 2265 and therefore
intended that it be accorded full faith and credit by the court of another state or Indian tribe and
enforced as if it were the order of the enforcing state or of the Indian tribe.

SECTION I. HEARING

This cause came before the Court for a hearing to determine whether an Injunction for Protection Against
Domestic Violence in this case should be:
_____ issued            modified                extended
The hearing was attended by:
       Petitioner
       Respondent
       Petitioner’s Counsel
       Respondent’s Counsel

SECTION II. FINDINGS

On {date}                                 , a notice of this hearing was served on Respondent together with
a copy of Petitioner’s petition to this Court and the temporary injunction, if issued. Service was within
the time required by Florida law, and Respondent was afforded an opportunity to be heard.
After hearing the testimony of each party present and of any witnesses, or upon consent of Respondent,
the Court finds, based on the specific facts of this case, that Petitioner is a victim of domestic violence or
has reasonable cause to believe that he/she is in imminent danger of becoming a victim of domestic
violence by Respondent.


Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                      - 36 -
SECTION III. INJUNCTION AND TERMS

This injunction shall be in full force and effect until either       further order of the Court or
         {date}                            . This injunction is valid and enforceable in all counties of the
State of Florida. The terms of this injunction may not be changed by either party alone or by both
parties together. Only the Court may modify the terms of this injunction. Either party may ask the
Court to change or end this injunction at any time.

Any violation of this injunction, whether or not at the invitation of Petitioner or anyone else, may
subject Respondent to civil or indirect criminal contempt proceedings, including the imposition of a fine
or imprisonment. Certain willful violations of the terms of this injunction, such as: refusing to vacate
the dwelling that the parties share; going to or being within 500 feet of Petitioner's residence, going to
Petitioner’s place of employment, school, or other place prohibited in this injunction; telephoning,
contacting or communicating with Petitioner if prohibited by this injunction; knowingly or intentionally
coming within 100 feet of Petitioner’s motor vehicle, whether or not it is occupied; defacing or
destroying Petitioner’s personal property; refusing to surrender firearms or ammunition if ordered to
do so by the court; or committing an act of domestic violence against Petitioner constitutes a
misdemeanor of the first degree punishable by up to one year in jail, as provided by sections 775.082
and 775.083, Florida Statutes. In addition, it is a federal criminal felony offense, punishable by up to
life imprisonment, depending on the nature of the violation, to cross state lines or enter Indian country
for the purpose of engaging in conduct that is prohibited in this injunction. 18 U.S.C. SECTION 2262.

ORDERED and ADJUDGED:

    1. Violence Prohibited. Respondent shall not commit, or cause any other person to commit, any
       acts of domestic violence against Petitioner. Domestic violence includes: assault, aggravated
       assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,
       kidnapping, false imprisonment, or any other criminal offense resulting in physical injury or
       death to Petitioner or any of Petitioner's family or household members. Respondent shall not
       commit any other violation of the injunction through an intentional unlawful threat, word or act
       to do violence to the Petitioner.

    2. No Contact. Respondent shall have no contact with the Petitioner unless otherwise provided
       in this section, or unless paragraphs 13 through 19 below provide for contact connected with
       the temporary parenting plan and temporary time-sharing with respect to the minor children.
       a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner.
         Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax,
         telephone, through another person, or in any other manner. Further, Respondent shall not
         contact or have any third-party contact anyone connected with Petitioner's employment or
         school to inquire about Petitioner or to send any messages to Petitioner. Unless otherwise
         provided herein, Respondent shall not go to, in, or within 500 feet of: Petitioner’s current
         residence {list address}
         ___________________________________________________________________________
         or any residence to which Petitioner may move; Petitioner’s current or any subsequent place
         of employment {list address of current employment} ___________________________
         ______________________________________ or place where Petitioner attends school {list
         address of school                                                                               ;
         or the following other places (if requested by Petitioner) where Petitioner or Petitioner’s
Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 37 -
             minor children go often:_________________________________________________________

             _____________________________________________________________________________
             Respondent may not knowingly come within 100 feet of Petitioner's automobile at any time.

        b.        Other provisions regarding contact:

                  ____________________________________________________

    3. Firearms. Unless paragraph a. is initialed below, Respondent shall not have in his or her care,
       custody, possession or control any firearm or ammunition. It is a violation of section 790.233,
       Florida Statutes, and a first-degree misdemeanor, for the Respondent to have in his or her care,
       custody, possession or control any firearm or ammunition.
       [Initial if applies; write N/A if not applicable]
       a.         Respondent is a state or local officer as defined in section 943.10(14), Florida Statutes,
                  who holds an active certification, who receives or possesses a firearm or ammunition for
                  use in performing official duties on behalf of the officer’s employing agency and is not
                  prohibited by the court from having in his or her care, custody, possession or control a
                  firearm or ammunition. The officer’s employing agency may prohibit the officer from
                  having in his or her care, custody, possession or control a firearm or ammunition.

        b.        Respondent shall surrender any firearms and ammunition in the Respondent’s possession
                  to the                          County Sheriff's Department.

        c.        Other directives relating to firearms and ammunition: ___________________________
                  ________________________________________________________________________
                  ________________________________________________________________________
                  _________________________________________________________________                 .

        NOTE: RESPONDENT IS ADVISED THAT IT IS A FEDERAL CRIMINAL FELONY OFFENSE TO SHIP OR
        TRANSPORT IN INTERSTATE OR FOREIGN COMMERCE, OR POSSESS IN OR AFFECTING
        COMMERCE, ANY FIREARM OR AMMUNITION; OR TO RECEIVE ANY FIREARM OR AMMUNITION
        WHICH HAS BEEN SHIPPED OR TRANSPORTED IN INTERSTATE OR FOREIGN COMMERCE WHILE
        SUBJECT TO SUCH AN INJUNCTION. 18 U.S.C. SECTION 922(g)(8).

    4. Evaluation/Counseling.
       [Initial all that apply; write N/A if does not apply]
       a. The Court finds that Respondent has:
               i.       willfully violated the ex parte injunction;
              ii.       been convicted of, had adjudication withheld on, or pled nolo contendere to a crime
                        involving violence or a threat of violence; and/or
             iii.       in this state or any other state, had at any time a prior injunction for protection
                        entered against the Respondent after a hearing with notice.

Note: If Respondent meets any of the above enumerated criteria, the Court must order the Respondent to
attend a batterers' intervention program unless it makes written factual findings stating why such a
program would not be appropriate. See Section 741.30(6)(e), Florida Statutes.

Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 38 -
        b. Within       10 days         days, (but no more than 10 days) of the date of this injunction,
          Respondent shall enroll in and thereafter without delay complete the following, and
          Respondent shall provide proof of such enrollment to the Clerk of Circuit Court within
          ____ 30 days or ____ days, (but no more than 30 days) of the date of this injunction:

               i.         A certified batterers’ intervention program from a list of programs to be provided
                          by the Court or any entity designated by the Court. Respondent shall also
                          successfully complete any substance abuse or mental health evaluation that the
                          assessing program counselor deems necessary as a predicate to completion of the
                          batterers’ intervention program.
              ii.         A substance abuse evaluation at:________________________________________
                          or a similarly qualified facility and any substance abuse treatment recommended
                          by that evaluation.
             iii.         A mental health evaluation by a licensed mental health professional at:
                          ________________________________or any other similarly qualified facility and
                          any mental health treatment recommended by that evaluation.
             iv.          Other: _____________________________________________________________
                          __________________________________________________________________.

        c.          Although Respondent meets the statutory mandate of attendance at a batterers’
                    intervention program, the Court makes the following written findings as to why the
                    condition of batterers’ intervention program would be inappropriate:
                    ________________________________________________________________________
                    ________________________________________________________________________
                    ________________________________________________________________________
                    _______________________________________________________________________.

        d.          Petitioner is referred to a certified domestic violence center and is provided with a list of
                    certified domestic violence centers in this circuit, which Petitioner may contact.

    5. Mailing Address or Designated E-Mail Address(es). Respondent shall notify the Clerk of the Court
       of any change in either his or her mailing address, or designated e-mail address(es), within 10
       days of the change. All further papers (excluding pleadings requiring personal service) shall be
       served either by mail to Respondent’s last known mailing address or by e-mail to Respondent’s
       designated e-mail address(es). Service shall be complete upon mailing or e-mailing.

    6. Other provisions necessary to protect Petitioner from domestic violence: _________________




                                                                                                                .




Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                     - 39 -
TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME

    [Initial if applies; write N/A if not applicable]
    7.        Possession of the Home. _____ Petitioner _____ Respondent shall have temporary exclusive
              use and possession of the dwelling located at: ______________________________________
              ___________________________________________________________________________.

    8.      Transfer of Possession of the Home. A law enforcement officer with jurisdiction over the
            home shall accompany _____ Petitioner _____ Respondent to the home, and shall place
            _____ Petitioner _____ Respondent in possession of the home.

    9.      Personal Items. _____ Petitioner _____ Respondent, in the presence of a law enforcement
            officer, may return to the premises described above on {date}                            ___, at
                 a.m./p.m., or ____ at a time arranged with the law enforcement department with
            jurisdiction over the home, accompanied by a law enforcement officer only, for the purpose
            of obtaining his or her clothing and items of personal health and hygiene and tools of the
            trade. A law enforcement officer with jurisdiction over the premises shall go with _____
            Petitioner _____ Respondent to the home and stand by to ensure that he/she vacates the
            premises with only his/her personal clothing, toiletries, tools of the trade, and any items listed
            in paragraph 10 below. The law enforcement agency shall not be responsible for storing or
            transporting any property. IF THE RESPONDENT IS NOT AWARDED POSSESSION OF THE
            HOME AND GOES TO THE HOME WITHOUT A LAW ENFORCEMENT OFFICER, IT IS A
            VIOLATION OF THIS INJUNCTION.

    10.     The following other personal possessions may also be removed from the premises at this
            time: ______________________________________________________________________
            ___________________________________________________________________________

    11.     Other: _____________________________________________________________________



TEMPORARY PARENTING PLAN AND TIME-SHARING WITH MINOR CHILDREN

    12. Jurisdiction. [Initial one only]
        a.       Jurisdiction to determine issues relating to parenting plan and time-sharing with respect
                 to any minor children listed in paragraph 13 below is proper under the Uniform Child
                 Custody Jurisdiction and Enforcement Act (UCCJEA).
        b.       Jurisdiction is exclusive to the dependency court, and accordingly no order is made herein.
                 {Case Number ____________________________.}

    13. Temporary Parenting Plan for Minor Children. Except for that time-sharing (if any) specified for
        the other parent in paragraph 14, below, _____ Petitioner _____ Respondent shall on a temporary
        basis have 100% of the time-sharing with the parties’ minor children listed below and shall have
        sole decision-making responsibility until further court order:
        Name                                                            Birth date


Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 40 -
        When requested by the parent to whom the majority of overnight time-sharing with the children
        is awarded on a temporary basis herein, in this case the _____ Petitioner _____ Respondent, law
        enforcement officers shall use any and all reasonable and necessary force to physically deliver the
        minor children listed above to the parent to whom the majority of overnight time-sharing with
        the children is awarded on a temporary basis herein. The other parent shall not take the children
        from the parent to whom the majority of overnight time-sharing with the children is awarded on
        a temporary basis herein or any child care provider or other person entrusted by the parent to
        whom the majority of overnight time-sharing with the children is awarded on a temporary basis
        herein with the care of the children.

    14. Temporary Parenting Plan with Time-Sharing for Minor Children. The Petitioner and
        Respondent shall have time-sharing with the minor children on the following schedule:
        {Initial one only}
        a.        Petitioner _____ Respondent shall have 100% of time-sharing and _____ Petitioner _____
                  Respondent shall have 0% of time sharing with the children until further order of the
                  Court. Until further order of the Court, all parenting decisions shall be made by the parent
                  with 100% of the time-sharing.

        b.       Petitioner _____ Respondent shall have time-sharing from _____ a.m./p.m. to
                 _____a.m./p.m. on the following day(s)_______________________________________.
                 The other parent will have the remaining time-sharing. ___________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

        c.       Other: __________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

    15. Limitations on Time-Sharing. The time-sharing specified in paragraph 14, above, for
        _____ Petitioner _____ Respondent with the children shall be:
        [Initial all that apply; write N/A if does not apply]
        a.        Unsupervised

        b.       supervised by the following specified responsible adult:_______________________

        c.       at a supervised visitation center located at:
                 ________________________________________________________________________
                                                                                                          ,
                 and shall be subject to the available times and rules of the supervised visitation center.
                 The cost associated with the services of the supervised visitation center shall be paid by
                 the: {choose one} _____ parent to whom the majority of overnight time-sharing with the
                 children is awarded on a temporary basis herein; _____ other parent; or _____ both
                 parents:
Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 41 -
                   ________________________________________________________________________
                   ___________________________________                                           ______.
                   If specified, the level of supervision shall be: ___________________________________.

    16. Arrangements for Time-Sharing with Minor Children.
        {Initial all that apply; write N/A if does not apply}
        a.        A responsible person shall coordinate the time-sharing arrangements with respect to the
                  minor children.
                  If specified, the responsible person shall be: {name} _____________________________

          b.       Other conditions for time-sharing arrangements as follows:        ___________________

                                                                                                              .

    17. Exchange of Minor Children.
        {Initial all that apply; write N/A if does not apply}
        a.        The parties shall exchange the children at _____ school or daycare, or _____ at the
                  following location(s):

                                                                                                              .

          b.       A responsible person shall conduct all exchanges of the children. The _____ Petitioner
                   _____ Respondent shall not be present during the exchange. If specified, the responsible
                   person shall be: {name}
                   _______________________________________________________________________.

          c.       Other conditions for exchange are as follows:

                                                                                                              .

    18. Other Additional Provisions Relating to the Minor Children.




                                                                                                              .


EXCLUSIVE CARE, POSSESSION, OR CONTROL OF FAMILY PET(S)
(Please initial all that apply. Write N/A if not applicable. This section does not apply to a service animal if
Respondent is the animal’s handler or to an animal owned primarily for a bona fide agricultural purpose.)

    19.        Petitioner shall have exclusive care, possession, or control of the following animal(s) owned,
Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 42 -
               possessed, harbored, kept, or held by Petitioner, Respondent, or a minor child residing in the
               residence or household of Petitioner or Respondent: _________________________________
               ___________________________________________________________________________
               ___________________________________________________________________________.

    20.        Respondent shall have no contact with the following animal(s) and is prohibited from taking,
               transferring, encumbering, concealing, harming, or otherwise disposing of the animal(s):
               ___________________________________________________________________________
               ___________________________________________________________________________
               ___________________________________________________________________________.

TEMPORARY SUPPORT

    21. Temporary Alimony.
        [Initial all that apply; write N/A if does not apply]
        a.        The court finds that there is a need for temporary alimony and that _____ Petitioner
                  _____ Respondent (hereinafter Obligor) has the present ability to pay alimony and shall
                  pay temporary alimony to _____ Petitioner _____ Respondent (hereinafter Obligee) in
                  the amount of $_________ per month, payable _____ in accordance with Obligor’s
                  employer’s payroll cycle, and in any event, at least once a month _____ other {explain}
                                                                                             _____________
                  beginning {date} _________________________. This alimony shall continue until
                  modified by court order, until a final judgment of dissolution of marriage is entered, until
                  Obligee dies, until this injunction expires, or until {date} __________________________,
                  whichever occurs first.

          b.       Petitioner _____ Respondent shall be required to maintain health insurance coverage for
                   the other party. Any uncovered medical costs for the party awarded alimony shall be
                   assessed as follows:
                                                                                                         .

          c.       Other provisions relating to alimony:
                   ________________________________________________________________________
                   _______________________________________________________________________.

    22. Temporary Child Support.
        {Initial all that apply; write N/A if does not apply}
        a.        The Court finds that there is a need for temporary child support and that
                  _____ Petitioner _____ Respondent (hereinafter Obligor) has the present ability to pay
                  child support. The amounts in the Child Support Guidelines Worksheet, Florida Family
                  Law Form 12.902(e), filed by _____ Petitioner _____ Respondent are correct OR the Court
                  makes the following findings:
                  The Petitioner’s net monthly income is $ __________, (Child Support Guidelines _%).
                  The Respondent’s net monthly income is $ _________, (Child Support Guidelines _%).
                  Monthly childcare costs are $ __________________.
                  Monthly health/dental insurance costs are $________________.

          b.       Amount. Obligor shall pay temporary child support in the amount of $            _,      per
Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 43 -
                 month payable _____ in accordance with Obligor’s employer’s payroll cycle, and in any
                 event at least once a month _____other {explain}:_______________________________
                 beginning {date}           ___________________, and continuing until further order of
                 the court, or until {date/event} ______________________________________________,
                 {explain}                                                                            .
                 If the child support ordered deviates from the guidelines by more than 5%, the factual
                 findings which support that deviation are:             __________________________
                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

        c.       Petitioner _____ Respondent shall be required to maintain _____ health _____ dental
                 insurance coverage for the parties’ minor children so long as it is reasonable in cost and
                 accessible to the children OR _____ Health _____ dental insurance is either not
                 reasonable in cost or accessible to the children at this time.

        d.       Any reasonable and necessary uninsured medical/dental/prescription drug costs for
                 the minor children shall be assessed as follows: _________________________________
                 _________________________________________                                         .

        e.       Florida Supreme Court Approved Family Law Form 12.902(j), Notice of Social Security
                 Number, is incorporated herein by reference.

        f.       Other provisions relating to child support:

                                                                                                            .


    23. Method of Payment.
        [Initial one only]
        a.        Obligor shall pay any temporary court-ordered child support/alimony through income
                  deduction, and such support shall be paid to either the State Disbursement Unit or the
                  central depository. Obligor is individually responsible for paying this support obligation
                  in the event that all or any portion of said support is not deducted from Obligor’s income.
                  Obligor shall also pay any service charge required by statute. Until child support/alimony
                  payments are deducted from Obligor’s paycheck pursuant to the Income Deduction
                  Order, Obligor is responsible for making timely payments directly to either the State
                  Disbursement Unit or the central depository.

        b.       Temporary child support/alimony shall be paid through either the State Disbursement
                 Unit or the central depository. Obligor shall also pay any service charge required by
                 statute. Income deduction is not in the best interests of the children because: {explain}
                                ___________________________________________________________
                 _______________________________________________________________________ .




Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 44 -
        c.       Other provisions relating to method of payment:
                 ________________________________________________________________________
                 _____
                                ___________________________________________________________
                 ___________________
                                __________________________________________________________.

SECTION IV. OTHER SPECIAL PROVISIONS
(This section to be used for inclusion of local provisions approved by the chief judge as provided in Florida
Family Law Rule 12.610.)
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
____________________________________________________________________________________.

SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION
{Unless ordered otherwise by the judge, all provisions in this injunction are considered mandatory
provisions and should be interpreted as part of this injunction.)

    1. This injunction is valid in all counties of the State of Florida. Violation of this injunction should
       be reported to the appropriate law enforcement agency. Law enforcement officers of the
       jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this
       injunction and are authorized to arrest without warrant pursuant to section 901.15, Florida
       Statutes, for any violation of its provisions, except those regarding child support and/or alimony,
       which constitutes a criminal act under section 741.31, Florida Statutes. When inconsistent with
       this order, any subsequent court order issued under Chapter 61 or Chapter 39, Florida Statutes,
       shall take precedence over this order on all matters relating to property division, alimony,
       parental responsibility, parenting plan, time-sharing, child custody, or child support.

    2. THIS INJUNCTION IS ENFORCEABLE IN ALL COUNTIES OF FLORIDA, AND LAW ENFORCEMENT
       OFFICERS MAY EFFECT ARRESTS PURSUANT TO SECTION 901.15(6), FLORIDA STATUTES. The
       arresting agent shall notify the State Attorney's Office immediately after arrest.

    3. Reporting alleged violations. If Respondent violates the terms of this injunction and there has
       not been an arrest, Petitioner may contact the Clerk of the Circuit Court of the county in which
       the violation occurred and complete an affidavit in support of the violation, or Petitioner may
       contact the State Attorney’s office for assistance in filing an action for indirect civil contempt or
       indirect criminal contempt. Upon receiving such a report, the State Attorney is hereby appointed
       to prosecute such violations by indirect criminal contempt proceedings, or the State Attorney may
       decide to file a criminal charge, if warranted by the evidence.

    4. Respondent, upon service of this injunction, shall be deemed to have knowledge of and to be
       bound by all matters occurring at the hearing and on the face of this injunction.

    5. The temporary injunction, if any, entered in this case is extended until such time as service of
       this injunction is effected upon Respondent.

    6. THIS IS A “CUSTODY ORDER” FOR PURPOSES OF THE UCCJEA AND ALL STATUTES MAKING IT A
Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 45 -
         CRIME TO INTERFERE WITH CUSTODY UNDER CHAPTER 787, FLORIDA STATUTES AND OTHER
         SIMILAR STATUTES.


    ORDERED at __________________________, Florida, on                                    .




                                                          __________________________________________
                                                          CIRCUIT JUDGE

    Sheriff of _________________________County

    Petitioner (or his or her attorney):
    _____by U. S. Mail
    _____by hand delivery in open court (Petitioner must acknowledge receipt in writing on the face of
           the original order—see below.)
    _____by e-mail to designated e-mail address(es)

    Respondent (or his or her attorney):
    _____forwarded to sheriff for service
    _____by hand delivery in open court (Respondent must acknowledge receipt in writing on the face
         of the original order—see below.)
    _____by certified mail (may only be used when Respondent is present at the hearing and
         Respondent fails or refuses to acknowledge the receipt of a certified copy of this injunction.)

    _____State Attorney’s Office
    _____Batterer’s intervention program (if ordered)
    _____State Disbursement Unit (if ordered)
    _____Central Depository (if ordered)
    _____Department of Revenue
    _____Other __________________________________________________




I CERTIFY the foregoing is a true copy of the original Final Judgment of Injunction for Protection Against
Domestic Violence with Minor Children as it appears on file in the office of the Clerk of the Circuit Court
of ___________________ County, Florida, and that I have furnished copies of this order as indicated
above.
                                           CLERK OF THE CIRCUIT COURT
(SEAL)
                                             By:
                                                   {Deputy Clerk or Judicial Assistant}



Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                     - 46 -
                                            ACKNOWLEDGMENT

I, {Name of Petitioner}                                     , acknowledge receipt of a certified copy of this
Injunction for Protection.



                                             Petitioner__________________________________________




                                            ACKNOWLEDGMENT

I, {Name of Respondent}                                             , acknowledge receipt of a certified
copy of this Injunction for Protection.



                                             Respondent_________________________________________




Florida Supreme Court Approved Family Law Form 12.980(d)(1), Final Judgment of Injunction for Protection
Against Domestic Violence with Minor Children (After Notice) (06/21)
                                                   - 47 -
                   IN THE CIRCUIT COURT OF THE                        JUDICIAL CIRCUIT,
                              IN AND FOR                    COUNTY, FLORIDA

                                                                    Case No.:
                                                                    Division:
                       _________________,
                                Petitioner,

                 and

                       _________________,
                                Respondent.

                        FINAL JUDGMENT OF INJUNCTION
                  FOR PROTECTION AGAINST DOMESTIC VIOLENCE
                   WITHOUT MINOR CHILDREN (AFTER NOTICE)

The Petition for Injunction for Protection Against Domestic Violence under Section 741.30, Florida
Statutes, and other papers filed in this Court have been reviewed. The Court has jurisdiction of the parties
and the subject matter.
It is intended that this protection order meet the requirements of 18 U.S.C. Section 2265 and therefore
intended that it be accorded full faith and credit by the court of another state or Indian tribe and
enforced as if it were the order of the enforcing state or of the Indian tribe.

SECTION I. HEARING

This cause came before the Court for a hearing to determine whether an Injunction for Protection Against
Domestic Violence in this case should be:
_____ issued_____ modified _____ extended.
The hearing was attended by:
_____ Petitioner
_____ Petitioner's Counsel
_____ Respondent
_____ Respondent’s Counsel

SECTION II. FINDINGS

On {date}                                 , a notice of this hearing was served on Respondent together with
a copy of Petitioner’s petition to this Court and the temporary injunction, if issued. Service was within
the time required by Florida law, and Respondent was afforded an opportunity to be heard.
After hearing the testimony of each party present and of any witnesses, or upon consent of Respondent,
the Court finds, based on the specific facts of this case, that Petitioner is a victim of domestic violence or
has reasonable cause to believe that he/she is in imminent danger of becoming a victim of domestic
violence by Respondent.

Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 48 -
SECTION III. INJUNCTION AND TERMS

This injunction shall be in full force and effect until _____ further order of the Court or _____
{date}___________________________. This injunction is valid and enforceable in all counties of the
State of Florida. The terms of this injunction may not be changed by either party alone or by both
parties together. Only the Court may modify the terms of this injunction. Either party may ask the
Court to change or end this injunction at any time.
Any violation of this injunction, whether or not at the invitation of Petitioner or anyone else, may
subject Respondent to civil or indirect criminal contempt proceedings, including the imposition of a fine
or imprisonment. Certain willful violations of the terms of this injunction, such as: refusing to vacate
the dwelling that the parties share; going to or being within 500 feet of Petitioner's residence, going to
Petitioner’s place of employment, school, or other place prohibited in this injunction; telephoning,
contacting or communicating with Petitioner if prohibited by this injunction; knowingly or intentionally
coming within 100 feet of Petitioner’s motor vehicle, whether or not it is occupied; defacing or
destroying Petitioner’s personal property; refusing to surrender firearms or ammunition if ordered to
do so by the court; or committing an act of domestic violence against Petitioner constitutes a
misdemeanor of the first degree punishable by up to one year in jail, as provided by sections 775.082
and 775.083, Florida Statutes. In addition, it is a federal criminal felony offense, punishable by up to
life imprisonment, depending on the nature of the violation, to cross state lines or enter Indian country
for the purpose of engaging in conduct that is prohibited in this injunction. 18 U.S.C. Section 2262.
ORDERED and ADJUDGED:

    1. Violence Prohibited. Respondent shall not commit, or cause any other person to commit, any
       acts of domestic violence against Petitioner. Domestic violence includes: assault, aggravated
       assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,
       kidnapping, false imprisonment, or any other criminal offense resulting in physical injury or death
       to Petitioner or any of Petitioner's family or household members. Respondent shall not commit
       any other violation of the injunction through an intentional unlawful threat, word or act to do
       violence to the Petitioner.

    2. No Contact. Respondent shall have no contact with the Petitioner unless otherwise provided
       in this section.
       a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner.
          Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax,
          telephone, through another person, or in any other manner. Further, Respondent shall not
          contact or have any third-party contact anyone connected with Petitioner's employment or
          school to inquire about Petitioner or to send any messages to Petitioner. Unless otherwise
          provided herein, Respondent shall not go to, in, or within 500 feet of: Petitioner’s current
          residence {list address}

          or any residence to which Petitioner may move; Petitioner’s current or any subsequent place of
          employment {list address of current employment}
          or place where Petitioner attends school {list address of school}                               ;
          or the following other places (if requested by Petitioner) where Petitioner or Petitioner’s minor
          children go often:

                                                                                                           .
Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 49 -
             Respondent may not knowingly come within 100 feet of Petitioner's automobile at any time.

        b. Other provisions regarding contact: ________________________________________________

                                                                                                             .

    3. Firearms. Unless paragraph a. is initialed below, Respondent shall not have in his or her care,
       custody, possession or control any firearm or ammunition. It is a violation of Section 790.233,
       Florida Statutes, and a first-degree misdemeanor, for the Respondent to have in his or her care,
       custody, possession or control any firearm or ammunition.
       {Initial if applies; write N/A if not applicable}
       a.         Respondent is a state or local officer as defined in section 943.10(14), Florida Statutes,
                  who holds an active certification, who receives or possesses a firearm or ammunition for
                  use in performing official duties on behalf of the officer’s employing agency and is not
                  prohibited by the court from having in his or her care, custody, possession or control a
                  firearm or ammunition. The officer’s employing agency may prohibit the officer from
                  having in his or her care, custody, possession or control a firearm or ammunition.

        b.            Respondent shall surrender any firearms and ammunition in the Respondent's possession
                      to the                     ________ County Sheriff's Department.

        c.            Other directives relating to firearms and ammunition:

                                                                                                             .

        NOTE: RESPONDENT IS ADVISED THAT IT IS A FEDERAL CRIMINAL FELONY OFFENSE TO SHIP OR
        TRANSPORT IN INTERSTATE OR FOREIGN COMMERCE, OR POSSESS IN OR AFFECTING
        COMMERCE, ANY FIREARM OR AMMUNITION; OR TO RECEIVE ANY FIREARM OR AMMUNITION
        WHICH HAS BEEN SHIPPED OR TRANSPORTED IN INTERSTATE OR FOREIGN COMMERCE WHILE
        SUBJECT TO SUCH AN INJUNCTION. 18 U.S.C. SECTION 922(g)(8).

    4. Evaluation/Counseling.
       {Initial all that apply; write N/A if does not apply}
       a. The Court finds that Respondent has:
               i.       willfully violated the ex parte injunction

                ii.        been convicted of, had adjudication withheld on, or pled nolo contendere to a crime
                           involving violence or a threat of violence; and/or

               iii.        in this state or any other state, had at any time a prior injunction for protection
                           entered against the respondent after a hearing with notice.

        Note: If Respondent meets any of the above enumerated criteria, the Court must order the
        Respondent to attend a batterers' intervention program unless it makes written factual findings
        stating why such a program would not be appropriate. See Section 741.30(6)(e), Florida Statutes.



Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                     - 50 -
        b. Within _____10 days _____ days, (but no more than 10 days) of the date of this injunction,
          Respondent shall enroll in and thereafter without delay complete the following, and
          Respondent shall provide proof of such enrollment to the Clerk of Circuit Court within
          _____ 30 days _____ days, (but no more than 30 days) of the date of this injunction:

               i.         A certified batterers’ intervention program from a list of programs to be provided
                          by the Court or any entity designated by the Court. Respondent shall also
                          successfully complete any substance abuse or mental health evaluation that the
                          assessing program counselor deems necessary as a predicate to completion of the
                          batterers’ intervention program.

              ii.         A substance abuse evaluation at:
                          or a similarly qualified facility and any substance abuse treatment recommended
                          by that evaluation.

             iii.         A mental health evaluation by a licensed mental health professional at:
                          _______________________or any other similarly qualified facility and any mental
                          health treatment recommended by that evaluation.

             iv.          Other:
                                                                                                                .

        c.          Although Respondent meets the statutory mandate of attendance at a batterers’
                    intervention program, the Court makes the following written findings as to why the
                    condition of batterers’ intervention program would be inappropriate:


                                                                                                                .

        d.          Petitioner is referred to a certified domestic violence center and is provided with a list of
                    certified domestic violence centers in this circuit, which Petitioner may contact.

    5. Mailing Address or Designated E-Mail Address(es). Respondent shall notify the Clerk of the Court
       of any change in either his or her mailing address, or designated e-mail address(es), within 10
       days of the change. All further papers (excluding pleadings requiring personal service) shall be
       served either by mail to Respondent’s last known mailing address or by e-mail to Respondent’s
       designated e-mail address(es). Service shall be complete upon mailing or emailing.

    6. Other provisions necessary to protect Petitioner from domestic violence:




                                                                                                                .


Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                     - 51 -
TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME

[Initial if applies; write N/A if not applicable]
     7.       Possession of the Home. _____ Petitioner _____ Respondent shall have temporary exclusive
              use and possession of the dwelling located at:
                                                                                                     .

    8.      Transfer of Possession of the Home. A law enforcement officer with jurisdiction over the
            home shall accompany _____ Petitioner _____ Respondent to the home and shall place
            _____ Petitioner _____ Respondent in possession of the home.

    9.      Personal Items. _____ Petitioner _____ Respondent, in the presence of a law enforcement
            officer, may return to the premises described above ____ on            ___________________,
            at ______a.m./p.m., or ____ at a time arranged with the law enforcement department with
            jurisdiction over the home, accompanied by a law enforcement officer only, for the purpose
            of obtaining his or her clothing and items of personal health and hygiene and tools of the
            trade. A law enforcement officer with jurisdiction over the premises shall go with
            _____ Petitioner _____ Respondent to the home and stand by to ensure that he/she vacates
            the premises with only his/her personal clothing, toiletries, tools of the trade, and any items
            listed in paragraph 10 below. The law enforcement agency shall not be responsible for storing
            or transporting any property. IF THE RESPONDENT IS NOT AWARDED POSSESSION OF THE
            HOME AND GOES TO THE HOME WITHOUT A LAW ENFORCEMENT OFFICER, IT IS A
            VIOLATION OF THIS INJUNCTION.

    10.     The following other personal possessions may also be removed from the premises at this
            time: ______________________________________________________________________
                                                                                                 .

    11.     Other:______________________________________________________________________
            __
                                                                                        .

TEMPORARY SUPPORT

    12. Temporary Alimony.
        {Initial all that apply; write N/A if does not apply}
        a.        The court finds that there is a need for temporary alimony and that _____ Petitioner
                  _____ Respondent (hereinafter Obligor) has the present ability to pay alimony and shall
                  pay temporary alimony to _____ Petitioner _____ Respondent (hereinafter Obligee) in
                  the amount of $___________ per month, payable ____ in accordance with Obligor’s
                  employer’s payroll cycle, and in any event, at least once a month ____ other {explain}


                 beginning {date}                            . This alimony shall continue until modified by
                 court order, until a final judgment of dissolution of marriage is entered, until Obligee dies,
                 until this injunction expires, or until {date}                      _       __ , whichever
                 occurs first.

Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 52 -
          b.       The _____ Petitioner _____ Respondent shall be required to maintain health insurance
                   coverage for the other party. Any uncovered medical costs for the party awarded alimony
                   shall be assessed as follows:
                                                                                                         .

          c.       Other provisions relating to alimony:

                                                              ______ ______________________________.

    13. Method of Payment.
        [Initial one only]
       a.         Obligor shall pay any temporary court-ordered alimony through income deduction, and
                  such support shall be paid to either the State Disbursement Unit or the central depository.
                  Obligor is individually responsible for paying this support obligation in the event that all
                  or any portion of said support is not deducted from Obligor’s income. Obligor shall also
                  pay any service charge required by statute. Until alimony payments are deducted from
                  Obligor’s paycheck pursuant to the Income Deduction Order, Obligor is responsible for
                  making timely payments directly to either the State Disbursement Unit or the central
                  depository.

          b.       Temporary alimony shall be paid through either the State Disbursement Unit or the
                   central depository. Obligor shall also pay any applicable service charge required by
                   statute.

          c.       Other provisions relating to method of payment: ________________________________

                                                                                                              .

EXCLUSIVE CARE, POSSESSION, AND CONTROL OF FAMILY PET(S)
(Please initial all that apply. Write N/A if not applicable. This section does not apply to a service animal if
Respondent is the animal’s handler or to an animal owned primarily for a bona fide agricultural purpose.)

    14.        Petitioner shall have exclusive care, possession, or control of the following animal(s) owned,
               possessed, harbored, kept, or held by Petitioner, Respondent, or a minor child residing in the
               residence or household of Petitioner or Respondent:_________________________________
               ___________________________________________________________________________
               ___________________________________________________________________________.

    15.        Respondent shall have no contact with the following animal(s) and is prohibited from taking,
               transferring, concealing, encumbering, concealing, harming or otherwise disposing of the
               animal(s): ___________________________________________________________________
               ___________________________________________________________________________
               ___________________________________________________________________________.

SECTION IV. OTHER SPECIAL PROVISIONS
{This section to be used for inclusion of local provisions approved by the chief judge as provided in Florida

Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 53 -
Family Law Rule 12.610.}
___________________________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________.

SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION
{Unless ordered otherwise by the judge, all provisions in this injunction are considered mandatory
provisions and should be interpreted as part of this injunction.}

    1. This injunction is valid in all counties of the State of Florida. Violation of this injunction should
       be reported to the appropriate law enforcement agency. Law enforcement officers of the
       jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this
       injunction and are authorized to arrest without warrant pursuant to section 901.15, Florida
       Statutes, for any violation of its provisions, except those regarding child support and/or alimony,
       which constitutes a criminal act under section 741.31, Florida Statutes. When inconsistent with
       this order, any subsequent court order issued under Chapter 61, Florida Statutes, shall take
       precedence over this order on all matters relating to property division, alimony, child custody,
       or child support.

    2. THIS INJUNCTION IS ENFORCEABLE IN ALL COUNTIES OF FLORIDA, AND LAW ENFORCEMENT
       OFFICERS MAY EFFECT ARRESTS PURSUANT TO SECTION 901.15(6), FLORIDA STATUTES. The
       arresting agent shall notify the State Attorney's Office immediately after arrest.

    3. Reporting alleged violations. If Respondent violates the terms of this injunction and there has
       not been an arrest, Petitioner may contact the Clerk of the Circuit Court of the county in which
       the violation occurred and complete an affidavit in support of the violation, or Petitioner may
       contact the State Attorney’s office for assistance in filing an action for indirect civil contempt or
       indirect criminal contempt. Upon receiving such a report, the State Attorney is hereby appointed
       to prosecute such violations by indirect criminal contempt proceedings, or the State Attorney may
       decide to file a criminal charge, if warranted by the evidence.

    4. Respondent, upon service of this injunction, shall be deemed to have knowledge of and to be
       bound by all matters occurring at the hearing and on the face of this injunction.

    5. The temporary injunction, if any, entered in this case is extended until such time as service of this
       injunction is effected upon Respondent.




ORDERED in ______________________________, Florida on                      _____________.




                                             CIRCUIT JUDGE



Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 54 -
I CERTIFY that a copy of the original Final Judgment of Injunction for Protection Against Domestic
Violence without Minor Children was _____ mailed _____ faxed and mailed _____ e-mailed
_____ hand-delivered to the parties and any entities listed below on {date}________________.

                                             CLERK OF THE CIRCUIT COURT
(SEAL)
                                             By:
                                                   Deputy Clerk or Judicial Assistant


Sheriff of                   County

Petitioner (or his or her attorney):
_____by U. S. Mail
_____by hand delivery in open court (Petitioner must acknowledge receipt in writing on the face of the
       original order—see below.)

Respondent (or his or her attorney):
___ _forwarded to sheriff for service
_____by hand delivery in open court (Respondent must acknowledge receipt in writing on the face of
      the original order—see below.)
_____by certified mail (may only be used when Respondent is present at the hearing and Respondent
      fails or refuses to acknowledge the receipt of a certified copy of this injunction.)

_____State Attorney’s Office
_____Batterer’s intervention program (if ordered)
_____State Disbursement Unit (if ordered)
_____Central Depository (if ordered)
_____Department of Revenue
_____Other __________________________________________________



                                            ACKNOWLEDGMENT



I, {Name of Petitioner}                                       , acknowledge receipt of a certified copy of this
Injunction for Protection.



                                             __________________________________
                                             Petitioner




Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                     - 55 -
                                            ACKNOWLEDGMENT



I, {Name of Respondent}                                              , acknowledge receipt of a certified
copy of this Injunction for Protection.


                                             ____________________________________
                                             Respondent




Florida Supreme Court Approved Family Law Form 12.980(d)(2), Final Judgment of Injunction for Protection
Against Domestic Violence without Minor Children (After Notice) (06/21)
                                                   - 56 -